Exhibit 10.28

NONQUALIFIED STOCK OPTION AWARD AGREEMENT

Pursuant to the

ADDUS HOMECARE CORPORATION

2017 OMNIBUS INCENTIVE PLAN

Name of Option Holder:                 

Date of Grant:                 

Number of Option Shares:                 

Exercise Price per Share:                 

Expiration Date:                 

Vesting Start Date:                 

This NONQUALIFIED STOCK OPTION AWARD AGREEMENT (this “Award Agreement”) is made
as of                 ,                           between Addus HomeCare
Corporation (the “Company”), and the above-named individual, an Employee of the
Company or one of its Subsidiaries (the “Option Holder”), to record the granting
of a nonqualified stock option pursuant to the Company’s 2017 Omnibus Incentive
Plan (the “Plan”). Terms used herein that are defined in the Plan shall have the
meanings ascribed to them in the Plan. If there is any inconsistency between the
terms of this Award Agreement and the terms of the Plan, the Plan’s terms shall
supersede and replace the conflicting terms herein.

1.    Grant of Option. The Company hereby grants to the Option Holder, subject
to and pursuant to the terms and conditions of the Plan and this Award
Agreement, the option to purchase from the Company (the “Option”) an aggregate
number of shares of common stock of the Company, par value $0.001 per share (the
“Shares”), set forth above at an exercise price per share set forth above. Said
exercise price is equal to the Fair Market Value of a Share on the date of grant
of the Option. The Shares subject to the Option are referred to herein as the
“Option Shares.”

2.    Type of Option. The Option is a Nonqualified Stock Option which is not
intended to be governed by Section 422 of the Code and will be interpreted
accordingly.

3.    Expiration Date. The Option shall expire on the expiration date set forth
above (the “Expiration Date”) unless the Option expires earlier as provided in
Section 6 of this Award Agreement.

 



--------------------------------------------------------------------------------

4.    Vesting of Option. Subject to the provisions of the Plan and the
provisions of this Award Agreement (including the requirement in Section 6 that
the Option Holder continue to be employed by the Company or one of its
Subsidiaries on the dates set forth below), the Option will be exercisable in
accordance with the following schedule:

(a)    on the                  anniversary of the Vesting Start Date (as set
forth above) the Option will vest with respect to, and may be exercised for up
to,                  of the total number of Option Shares as set forth above;

(b)    on each succeeding anniversary of the Vesting Start Date, the Option will
vest with respect to, and may be exercised for up to, an additional
                 of the Option Shares so that on the                 
anniversary of the Vesting Start Date, the Option shall be exercisable in full;

(c)    to the extent not exercised, installments shall be cumulative and may be
exercised in whole or in part; and

(d)    the Option shall vest upon a Change in Control of the Company while the
Option Holder is employed by the Company or one of its Subsidiaries.

5.    Method of Exercising Options.

(a)    To the extent that the Option is vested and exercisable in accordance
with Section 4 of this Award Agreement, the Option may be exercised by the
Option Holder at any time, or from time to time, in whole or in part, on or
prior to the earlier of the cancellation of the Option (as set forth in
Section 6 of this Award Agreement) or the Expiration Date, upon payment of the
Option Price for the Option Shares to be acquired in accordance with the terms
and conditions of this Award Agreement and the Plan.

(b)    If the Option Holder is entitled to exercise the vested and exercisable
portion of the Option, and wishes to do so, in whole or part, the Option Holder
shall deliver to the Company a fully completed and executed notice of exercise,
in such form as may be designated by the Company in its sole discretion,
specifying the exercise date and the number of Option Shares to be purchased
pursuant to such exercise. Except in as provided below, in order for the notice
to be effective the notice must be accompanied by payment of the Option Price
for the Option Shares to be acquired on exercise of the Option, plus an amount
sufficient to satisfy any withholding tax obligations of the Company that arise
in connection with such exercise (as determined by the Company) in accordance
with the provisions of the Plan. The form of payment of the Option Price must be
in (a) cash, certified check or bank draft, (b) an election to make a cashless
exercise through a registered broker-dealer (if approved in advance by the
Committee or an executive officer of the Company), or (c) any other form of
payment that is acceptable to the Committee.

(c)    The Committee may permit the Option Holder to elect to pay the Option
Price and any applicable tax withholding resulting from such exercise by
authorizing a third-party broker to sell all or a portion of the Option Shares
acquired upon exercise of the Option and remit to the Company a sufficient
portion of the sale proceeds to pay the Option Price and any applicable tax
withholding resulting from such exercise. The Committee may also permit the
Option Holder to elect to pay the Option Price and any

 

- 2 -



--------------------------------------------------------------------------------

applicable tax withholding resulting from such exercise by authorizing the
withholding of Option Shares otherwise deliverable to the Option Holder having a
Fair Market Value at the time of exercise equal to the total Option Price
together with any withholding taxes, or through any other means authorized by
the Plan.

(d)    The Company’s obligation to deliver Option Shares to the Option Holder
under this Award Agreement is subject to and conditioned upon the Option Holder
satisfying all tax obligations associated with the Option Holder’s receipt,
holding and exercise of the Option. Unless otherwise approved by the Committee,
all such tax obligations shall be payable in accordance with the provisions of
the Plan.

(e)    The Company and its affiliates and Subsidiaries, as applicable, shall be
entitled to deduct from any compensation otherwise due to the Option Holder the
amount necessary to satisfy all such taxes.

(f)    Upon full payment of the Option Price and satisfaction of all applicable
tax obligations, and subject to the applicable terms and conditions of the Plan
and the terms and conditions of this Award Agreement, the Company shall cause
certificates for the Shares purchased hereunder to be delivered to the Option
Holder or (subject to Section 19.8 of the Plan) cause a noncertificated
book-entry representing such Shares to be made.

(g)    Upon the exercise of the Option Holder’s right to purchase the Option
Shares under the Option, the number of Option Shares shall be reduced on a
one-for-one basis.

(h)    Notwithstanding the foregoing, if on the Expiration Date the Fair Market
Value of one Share exceeds the Option Price of the Option by [                ],
the Option Holder has not exercised the Option and the Option has not otherwise
expired, the Option shall be deemed to have been exercised by the Option Holder
on such day [pursuant to such procedures as may be determined by the Committee].

6.    Cancellation of Options.

(a)    Expiration of Term. On the Expiration Date, the unexercised portion of
the Option shall be cancelled automatically. Notwithstanding any other provision
of the Plan or this Award Agreement, the Option may not be exercised after the
Expiration Date.

(b)    Termination of Employment. Except as provided in subsections (c), (d),
(e) and (f) below, any unvested portion of the Option shall automatically be
cancelled upon termination of the Option Holder’s employment with the Company or
any of its Subsidiaries for any reason. Any portion of the Option vested at the
time of termination may only be exercised by the Option Holder at any time on or
prior to the earlier of the Expiration Date or the expiration of three
(3) months after the date of termination. Any vested portion of the Option that
is not exercised within such time period shall be automatically cancelled. If
the Option Holder ceases to be an employee of the Company or any of its
Subsidiaries for any reason, the Option shall not continue to vest after such
cessation of service as an employee.

 

- 3 -



--------------------------------------------------------------------------------

(c)    Retirement. Upon termination of the Option Holder’s employment due to
Retirement, within the meaning of the Plan, any portion of the Option vested at
the time of such Retirement may only be exercised by the Option Holder at any
time on or prior to the earlier of the Expiration Date or the expiration of six
(6) months after the date of termination. Any vested portion of the Option that
is not exercised within such time period shall be automatically cancelled.

(d)    Termination for Cause. If Option Holder ceases to be an Employee of the
Company or one of its Subsidiaries due to Cause, within the meaning of the Plan,
all of the Option shall be forfeited and become null and void immediately upon
such cessation, whether or not then exercisable.

(e)    Death of Option Holder. Upon the death of the Option Holder while the
Option Holder is an Employee of the Company or a Subsidiary, any unvested
portion of the Option shall fully vest. The Option may be exercised by the
Option Holder’s estate, or by a person who acquires the right to exercise the
Option by bequest or inheritance or by reason of the death of the Option Holder,
provided that such exercise occurs at any time on or prior to the earlier of the
Expiration Date or the expiration of twelve (12) months after the Option
Holder’s death. Any portion of the Option not exercised within such time period
will be cancelled.

(f)    Disability. Upon termination of the Option Holder’s employment by reason
of the Option Holder’s Disability, any unvested portion of the Option shall
fully vest. The Option may be exercised by the Option Holder, provided that such
exercise occurs at any time on or prior to the earlier of the Expiration Date or
the expiration of twelve (12) months after the Option Holder’s Disability. Any
portion of the Option not exercised within such time period will be cancelled.

(g)    Securities Laws. The Expiration Date shall be automatically extended if
on the Expiration Date of the Option the exercise of the Option would violate
applicable securities law. During the extended exercise period, the Option shall
only be exercised to the extent the Option was exercisable in accordance with
its terms immediately prior to the Expiration Date. The extended exercise period
shall end not later than thirty (30) days after the exercise of such Option
first would no longer violate such laws.

7.    Tax Withholding. To the extent that the receipt of the Option, this Award
Agreement, the vesting of the Option or the exercise of the Option results in
income to the Option Holder for federal, state, local or foreign income,
employment or other tax purposes with respect to which the Company or its
Subsidiaries or any affiliate has a withholding obligation, the Option Holder
shall deliver to the Company at the time of such receipt, vesting or exercise,
as the case may be, such amount of money as the Company or its Subsidiaries or
any affiliate may require to meet its obligation under applicable tax laws or
regulations, and, if the Option Holder fails to do so, the Company or its
Subsidiaries or any affiliate is authorized to withhold from the Shares subject
to the Option (based on the Fair Market Value of such Shares as of the date the
amount of tax to be withheld is determined) or from any cash or stock
remuneration then or thereafter payable to the Option Holder any tax required to
be withheld by reason of such taxable income, sufficient to satisfy the
withholding obligation.

 

- 4 -



--------------------------------------------------------------------------------

8.    Assignability. The Option shall not be assignable or transferable by the
Option Holder, except by will or by the laws of descent and distribution. During
the life of the Option Holder, the Option shall be exercisable only by the
Option Holder.

9.    Rights as a Shareholder. The Option Holder shall have no rights as a
shareholder by reason of the Option unless and until certificates for the Shares
or noncertificated book-entries representing such Shares are issued to him or
her.

10.    Discretionary Plan; Employment. The Plan is discretionary in nature and
may be suspended or terminated by the Company at any time. With respect to the
Plan, (a) each grant of an Option is a one-time benefit which does not create
any contractual or other right to receive future grants of Options, or benefits
in lieu of Options; (b) all determinations with respect to any such future
grants, including, but not limited to, the times when the Option shall be
granted, the number of Option Shares, the Option Price, and the times when each
Option shall be exercisable, will be at the sole discretion of the Company;
(c) if the Option Holder is an Employee, the Option Holder’s participation in
the Plan shall not create a right to further or continued employment with the
Option Holder’s employer and shall not interfere with the ability of the Option
Holder’s employer to terminate the Option Holder’s employment relationship at
any time with or without cause; (d) the Option Holder’s participation in the
Plan is voluntary; (e) the Option is not part of normal and expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payment, bonuses, long-service awards, pension or retirement
benefits, or similar payments; (f) the future value of the Shares underlying the
Option is unknown and cannot be predicted with certainty; (g) if the underlying
Shares do not increase in value, the Option will have no value; and (h) the
ability of the Option Holder to sell Shares acquired pursuant to the Option may
be limited by applicable securities laws.

11.    Effect of Plan. The Plan is hereby incorporated by reference into this
Award Agreement, and this Award Agreement is subject in all respects to the
provisions of the Plan, including without limitation the authority of the
Committee to adjust awards and to make interpretations and other determinations
with respect to all matters relating to this Award Agreement and the Plan.

12.    Notices. Any notice, instruction, authorization, request, demand or other
communications required hereunder shall be in writing, and shall be delivered
either by personal delivery, by telegram, telex, telecopy or similar facsimile
means, by certified or registered mail, return receipt requested, or by courier
or delivery service, addressed to the Company at the Company’s principal
business office address to the attention of the Company’s Chief Financial
Officer and to the Option Holder at the Option Holder’s residential address as
it appears on the books and records of the Company, or at such other address and
number as a party shall have previously designated by written notice given to
the other party in the manner hereinabove set forth. Notices shall be deemed
given when received, if sent by facsimile means (confirmation of such receipt by
confirmed facsimile transmission being deemed receipt of communications sent by
facsimile means); and when delivered (or upon the date of attempted delivery
where delivery is refused), if hand-delivered, sent by express courier or
delivery service, or sent by certified or registered mail, return receipt
requested.

 

- 5 -



--------------------------------------------------------------------------------

13.    Successors and Assigns. This Award Agreement shall be binding upon and
inure to the benefit of the successors and assigns of the Company and, to the
extent provided in Section 6 hereof, to the heirs or legatees of the Option
Holder.

14.    Transfer Restrictions. The Option Shares may not be sold or otherwise
disposed of in any manner that would constitute a violation of any applicable
federal or state securities laws. The Option Holder also agrees (a) that the
Company may refuse to cause the transfer of Option Shares to be registered on
the applicable stock transfer records if such proposed transfer would in the
opinion of counsel satisfactory to the Company constitute a violation of any
applicable securities law and (b) that the Company may give related instructions
to the transfer agent, if any, to stop registration of the transfer of the
Option Shares. The Option Holder consents to the placing on the certificate for
any Option Shares of an appropriate legend restricting resale or other transfer
of such shares except in accordance with the Securities Act of 1933, as amended,
and all applicable rules thereunder.

15.    Electronic Signatures. Each party agrees that the Option Holder shall
execute this Award Agreement by completing the associated electronic signature.
Such electronic signature is intended to authenticate this writing and shall
have the same force and effect as a manual signature. Electronic signature shall
mean any electronic sound, symbol, or process attached to or logically
associated with this Award Agreement that is executed and adopted by the Option
Holder with the intent to sign the Award Agreement.

16.    Acceptance. The Option Holder, by his or her acceptance of the Option,
which shall be conclusively evidenced by his or her execution of the electronic
signature associated with this Award Agreement, agrees to be bound by all of the
terms and conditions of this Award Agreement and the Plan.

 

- 6 -